i,

dew

ay

6

val

 

 

|| COMES NOW. Thomas-James: Brown-Bey, one of the people in this court of record. hereinafter

| Case 2: 20-mc-50804-LJM ECF No. 10-1, PagelD.175 Filed 10/05/20 Page 1of1
RECEIVED

FEB 0 2 2018

RETIREMENT SYSTEMS

SUPERIOR COURT OF MICHIGAN
COUNTY OF WAYNE.

)
ASE NO
Thomas-James: Brown-Bey } CASE NO.
Counter-plaintit
V. /
)

Lisa Patierson
} VERIFIED CLAIM FOR FRAUD

|) Cassandra Childress AND ABUSE OF PROCESS

David Cetlinski
INTERNAT. REVENUE SERVICE
POLICE & FIRE RETIREMENT SYSTEM

| CEPY OF DETROIT

Counter-Defendant(s)

VERIFIED CLAIM FOR FRAUD AND ABLSE OF PROCESS

1. Fraud
2. Abuse of Process

| Counter-plaintiff, per MCR Rules 2-117 and 2-603 and brings this claim for judgment as there

 

|| are no material facts in dispute:

SUMMARY OF ACTION

This is a case involving fraud. and abuse of process by Defendants. By the complaint Counter-
Plaintiff seeks monetary and statutory damages for Defendants violation of state and federal
criminal codes, monetary damages for Counter-detendant’s !raud upon Counter-Plainult and
restitutionary relief for Counter-defendant Cassandra Childress’s violation of the unalienable
rights of Counter-plainull,

PARTIES
Counter-plainuill is an individual domiciled in Wayne Counts. Michigan

INTERNAL REVENUE SERVICE is a non-existent Defendant. however non-existent

i Defendant filed suit and was awarded judgment in the instant case.

Page | of I4

 

 

 
Case 2:20-mc-50804-LJM ECF No. 10-1, PagelD.176 Filed 10/05/20 Page 2 of 14

I
, || IRS is a non-existent Defendant. however non-existent Defendant is named in the instant case
- |) where judgment was awarded to City of Detroit. a non-existent entity. |
3| City of Detroit is a Michigan Municipality Corporation domiciled in Michigan formed on August

5. 1824.
4
5 Defendant Cassandra Childress, POLICE & FIRE RETIREMENT SYSTEM PAYMASTER

upon information and belief is a person residing and dving business in Wayne County. Michigan

6) Defendant Lisa Patterson upon information and belie! is a person residing and doing business in
Oakland County, Michigan.

 

 

;
Defendant David Cetlinski upon information and belicf is a person residing and doing business
Si in Warne County, Michigan.
9 |
V0 | JURISDICTION AND VENUE |

The events which form the basis of this complaint occurred in Wayne County, State of Michigan
LL! and within the jurisdiction of this court.

<4! Jurisdiction is proper in this court because at least one of the Defendants are located in this _
judicial district. Defendants upon information and belief do business within this judicial district
13) and the amount in controversy is more than $30.000,000,00,

I4 STATEMENT OF FACTS

a

| |. Defendant Cassandra Childress POLICE $ FIRE RETIREMENT SYSTEM PAYMASTER
16 filed suit for alleged breach of contract and alleged damages on behalf of IRS, a non-
existent US entity on May 18. 2017.

ti

Defendant Cassandra Childress POLICE $ FIRE RETIREMENT SYSTEM PAYMASTER
Is violated MCR Rule 2-603. City of Detroit is a non-existent entity therelore lacks the
cupacily to bring suit.

 

19
3 || 3. Void judgment in favor of City of Detroit (a non-existent entity) was entered in error onor |
about May 12. 2017.

 

4. Non-existent Entity City of Detroit lacked standing and the court lacked jurisdiction to
== enter said void judgment.

| 3. Public record evidence shows Defendants failed’refused to produce any admissible
evidence to support 4 proof of claim as the basis for the judgment entered against
i Counter-plainult.

6 Per MCR Rule 6-110 “Whenever it appears that the defendants lacks jurisdiction of the
subject matter. the defendants shal! dismiss the action.”

 

 

Paze Jof t4

 
Ine

ia at

 

 

 

 

 

Case 2:20-mc-50804-LJM ECF No. 10-1, PagelD.177 Filed 10/05/20 Page 3 of 14

10.

Hl.

t4.

—
i)

16.

i?.

Said judgment is void ab initio as City of Detroit is a non-existent entity in MI.
pursuant MCR Rule Civ. P 2-101, 2-102.

_Cassandra Childress violated MCR Rule 2-201(b)- “Every action shall be prosecuted in the

name of the real party in interest...”

There is no real party in interest since the 3 different entitics named in the complaint
Defendants filed (City of Detroit. P&F Retirement System. IRS ) were non-existent at
time of filing suit or forfeited MI entities with no legal authority to do business or file any
suit in Michigan courts.

City of Detroit. (a MI entity forfeited in 2013) was the alleged entity that filed the
fraudulent suit and was named in the Application and Affidavit in Support of Judgment
ayainst Counter-plaintiffs by and through its agent Cassandra Childress, POLICE & FIRE
RETIREMENT SYSTEM PAYMASTER. (leshibit 1}

P&P Retirement Svstems (non-cxistent entity at time of filing of complaint) was named on
the Return of Service, dated on or about. May 26, 2017 signed by Process Server and
atlached to the Request for Show Cause Order for Contempt naming POLICE & FIRE
RETIREMENT as Plaintiff (non-existent entity). (Exhibit 2)

Counter-plaintiff noticed the person who was presumably IRS Agent (she would not
identify himself) at the time that he has the wrong partics and that the entity he serving

‘process for does not exist in Michigan, the suit is not valid and that he is participating ina

fraud.

The person, presumably Paymaster, chose to tenore this notice, despite prima facie
evidence that the entity named on the Return of Service. City of Detroit (non-existent MI
entity) was not the same as Plaintiff named on the Request for Show Cause Order Por
Contempt. City of Detroit (forfeited M1 entity).

[here is no record of a substitution of parties nor is there any notice in the record per the
following rules.

Per MCR Rule 2-202 Substitution.- “The proper person may be substituted for a party who:
fa corporation, dissolves. forfeits its charter. merges. or consolidates.

MCR Rule 2-202 Procedure.- “Any party to the action. any other person affected by the
action, the successors or representatives of the party. or the court may file a notice in the

action...”

Counter-plainuif is of the belief that before a claimant would be permitted to bring suit, the
clerk of court and/or the judge in said case would confirm that plaintiff had a sufficieney of

Pave Sof 4

 

 

1
i
1
1
1

 
Case 2:20-mc-50804-LJM ECF No. 10-1, PagelD.178 Filed 10/05/20 Page 4 of 14

Ls

rs

 

 

19
20

 

 

is.

19,

bt
Catal

bao
=

bat
“afl

26.

pleadings: (that the court had subject matter jurisdiction) and that alleged plainti!Yis the
real party WL interest.

Neither Lisa Patterson, IRS Agent, Cassandra Childress, POLICE & FIRE RETIREMENT
SYSTEM PAYMASTER, David Cetlinski, POLICE & FIRE RETIREMENT SYSTEM
DIRECTOR, INFERNAL REVENUE SERVICE. CITY OF DETROIT or SEATE OF
MICHIGAN have ever possessed. do not now possess, nor ever will possess any validated.
substantiated. and authenticated proof of claim.

Since Defendants do not possess an enforceable original, genuine, wet ink signature
contract with Counter-plaintiffs, they did not comply with MI MCR 2-003 Courts
and Judicial Proceedings. therefore the court lacked subject matter jurisdiction to
render said void judgment.

Defendants failed to comply with MCR Rule 6 002 Construction of pleadings.- All
pleadings shall be so construed as to do substantial justice. Fraud docs not equate with

justice.

Since no contract existed between the parties there was ne breach of contract.

Since there is no contract and no breach, neither Lisa Patterson. Cassandra Clnidress, City
of Detroit . Internal Revenue Service or State of Michigan have suffered any injury or
damages.

Defendants offered no credible, admissible evidence other than copies. which are
inadmissible per MCR Rules of ividence 6-002- Requirement of Original and MCR Rule
of Civ.P 2-603 Demand for Proot,

Defendants offered no competent fact witness with firsthand knowledge as to any alleged
tacts in Defendants” sham complaint.

Counter-plaintil has entered public record fact evidence that clearly shows the fraud upon
the court brought by Defendants in an attempt to illegally extort money from Counter-
plaintif? through abuse of process. abuse of Lisa Patterson and Cassandra Childress role as
an officer of the court. and an abuse of the courts to further Lisa Patterson and Cassandra
Childress own ends.

The ends Defendants sought were to mislead this court and to iHegally extort money from
Counter-plaintiffs through threat. duress. intimidation and coercion and illegal acts,
including false arrest of his funds based upon a void Order for Contempt through use of the
courts and POLICE & FIRE RETIREMENT SYSTEM.

Counter-plaintiff is the document custodian of the original wet ink signature documents
Written to the public record as evidence.

Pave dof 4

 

 

 

 

 
Case 2:20-mc-50804-LJM ECF No. 10-1, PagelD.179 Filed 10/05/20 Page 5 of 14

 

 

 

 

 

 

Page Sof d4

; 28. Counter-plainuff has personal firsthand knowledge of the facts in this case and will provide
3 the original wet ink signature documents for inspection and copying by the court at hearing
il necessary.
all
_ |) 29. On or about May 26. 2017 Counter-plainuil entered “Defendant's Answer to
> Court's Order to Show Cause” into their claim.
6
71130.) tt is common knowledge that crooked “debt™ collectors will routinely collect on
alleged judgments and fail/refuse to report the “debt” as satisfied.
8
: 31. It is due to this fact that a neutral third party escrow agent is crmployed to collect and
) exchange Defendant's tender of payment upon alleged “debt” collector's validated.
10 | substantiated and authenticated proof of claim. as is Defendant's right. per MCR
i Rule 5-104 Demand For Proof,
11 | |
| 32. On May 13, 2017. Lisa Patterson and Cassandra Childress. named in Counter-
12 plainull’s administrative remedy “Conditional Acceptance of Your Offer’Claim Judgment
. Order charging me to pay $196,000.00 or face possible garnishment attachment (ARREST
13 WARRANT): the Terms of Contract” was duly served by USPS Registered Mail # 7016
i4 2710 0000 5925 S851, Return Receipt # 9590 9403 0634 5183 5496 34. with notice to
collect the funds held in Fscrow and te produce the original wet ink signature contract
14 allegedly held by CITY OF DETROMT and H&S as nmequired by law. (Exhibit 3}
163) 33. Cassandra Childress was Noticed “..that once the escrow agent is in receipt of my tender
i7 of payment in the amount of $146.0000.00. 7 CITY OF DETROIT and IRS should fail to
. immediately produce the original purported contract. and the sworn testimony of your
ig competent fact witness, you agree lo immediately release your claim for $196.000,00 due
to your fraud. Moreover. you also agree to immediately pay me treble damages: [hat
i9 would be three times the original amount tendered. So. if | tender $196,000.00 and vou fail
, \o produce the original purported contract and/or fail to collect said tender within 10 days
20 of your receipt of notice from the Escrow Agent. or if you attempt to collect but fail to
3j produce the original purported contract, and testimony. you agree to immediately pay me
~ $388,000.00. Should you fail to immediately pay me $388,000.00 vou agree to grant me
» Power of Attorney to handle this business for CITY OF DETROIT and IRS. and its senior
officers as well as grant me a lien against all property held by vou and the senior officers of
23 CIPY OF DETROIT, POLICE & FIRE RETIREMENT SYSTEM & IRS. You agree that |
4 ray collect by selling off your property and CITY OF DETROIT. POLICE & FIRE
- RETIREMENT SYSTEM & IRS property without your protest and without further notice
45 lo you.”
26!) 34. On or about January 26, 2018 Cassandra Childress was served a second notice by USPS
_ H Agent Certified Mail No. 7015 1730 0000 4708 3754. via Hand Delivery to PAF
a! il
28

 
Case 2:20-mc-50804-LJM ECF No. 10-1, PagelD.180 Filed 10/05/20 Page 6 of 14

|

5 RETIREMENT, Re: Funds in the amount of $588.000,00 to include costs and fees held in
~ Eserow for CITY OF DETROIT to settle Claim: Original Contract Requested and Required
3 for Release of funds: Funds Available until January 26th. 2018. (Exhibit 4)

41) 35. Said Notice set forth terms, frfer afia. that Lisa Patterson (as agent for City of Detroit )
- would collect $196,000.00 held in escrow and return Defendant's genuine, original

>

contract, or else stipulate that it did not have said contract (the basis of its claim),
é and had no right to collect.
5 2

7) 36. That 3 days for Lisa Patterson and Cassandra Childress (as agent lor City of Detroit ) to
i withdraw the complaint and‘or demand for payment and refuse Thomas-James: Brown-Bey

8 self-execuling contract expired on May 26th. 2017.
91137. That 10 davs to collect the $196,000.00 {alleged judgment amount plus costs and lees) and |
10 produce the original genuine wet ink contract held by City of Detroit . concluded on

January 12th. 2018.

38. Lisa Patterson and Cassandra Childress (as agent for City of Detroit) failed to withdraw
12 its‘their offer, and agreed to be bound by the terms of the agreement. Lc. to produce
i] the original genuine wet ink contract. or else agree that 1 did not have the contract.
had no right to collect, and was engaged in a fraud against Counter-Plaintiil.

39. A NOTICE OF FAULT was mailed by Escrow Agent via Hand Delivery and Certified
is Mail # 7015 1730 0000 5925 3936 to Cassandra Childress and David Cetlinski on or about
January 26, 2018 and February 1. 2018. (Exhibit 5)

. 4
40. That the evidence from the USPS shows that respondent Cassandra Childress and David
Cetlinski accepted the NOTICE OF FAULT. Said notice was returned 1o Escrow Agent on
18 or about January 26, 2018. :

 

 

iQ} 41. On or about January 26. 2018. Cassandra Childress and David Cetlinski was served said
it NOTICE OF FAULT via USPS first class mail due to Cassandra Childress & Lisa

 

20 I Patterson accepted and receive said notice via Certified Mail |
ay
*! | 42. On or about May 26, 2017 Lisa Patterson was served via USPS First Class Mail by a
22 | NOTICE OF COUNTERFEIT SECURITY? NOTICE OF CONDITIONAL
| ACCEPTANCE PENDING PROOF OF CLAIM (Pxhibit 6) with 10 days to respond

23 |) “Your failure to respond, within 10 davs. as stipulated below, and rebut. with particularity.
everything in this letter with which vou disagree is your lawful. legal and binding

aureement with and admission to the fact that everything in this letter is true. correct, legal.

i) lawful and binding upon you, in any court, anywhere in Americar without your protest oF

1 objection or that of those who represent vou. Your silence is your acquieseence. See:

 

  

% Connally vy. General Construction Co, 269 US, 385.391. Notitication of legal

responsibility is “the first essential of due process of law.” Also. see: U.S. vy. Twee/. 5806, |
27 ’ 2S
28

| Pave bof 14
 

 

 

_ Case 2:20-mc-50804-LJM ECF No. 10-1, PagelD.181 Filed 10/05/20 Page 7 of 14
i tt
| 24.297, “Silence can only be equated with fraud where there is a legal or moral duty to
~ speak or where an inquiry left unanswered would be intentionally misleading.” (Exhibit 6)
3 - yy eed ITE Bg? app? etree ri
43. That 10 davs to respond to Counter-plaintitY s NOTICE OF COUNTERFEIT SECURITY:
40 NOTICE OF CONDITIONIAL ACCEPTANCE PENDING PROOF OF CLAIM expired
4 on or about May 26, 2018 with 3 days allowed for mailing. Said notice ts public record
* evidence.
44. Lisa Patterson (as agent for City of Detroit } had Notice and Opportunity on four
7 scparate occasions to collect Counter-plaintill’s tender of payment of $196,000.00
and to produce Counter-plaintill’s original genuine wet-ink signature contract with
8) City of Detroit (a non-existent MI entity) as required by law.
9 } 45. Lisa Patterson failed to collect and failed to produce the original alleged contract. :
10 thereby agreeing that neither City of Detroit (a nonexistent MI entity) nor Lisa |
Patterson is in possession of any original genuine wet ink signature contract with
11 Defendants, and therefore had no right to file any action in any court. and is engaged
ina fraud against Counter-plaintiff.
1?
46. Ms. Brown. escrow agent. executed a sworn affidavit that Lisa Patterson as agent for
13 tt City of Detroit (a nonexistent MI entity). failed to collect the funds and failed to
i4 tf produce the original gcnuine contract and ts in default. Said notice of default ts
i public record evidence. (I-xhibit 7)
15 ||

|| 47. Lisa Patterson failure to collect said funds and produce the original genuine, wet ink

signature contract with either LISA PATTERSON, CASSANDRA CHILDRESS. STATE |
OF MICHIGAN or CITY OF DETROIT (a nonexistent MI entity) as is her duty, rs prima |
facie evidence of Lisa Patterson. Cassandra Childress and CII Y OF DETROIT °s fraud
18 against Counter-plaintill.

| oa

19) 48. Lisa Patterson. Cassandra Childress and City of Detroit failed to rebut its/Uneir
default per the sworn affidavit of Thomas-James: Brown-Bey, and failed to rebut
20 Counter-plaintul’s Notice of Counterlen Security. thereby admitting to committing
>| fraud against Counter-plaintiff. Said documents are both public record evidence.

991/49. After repeated notices and opportunities for Cassandra Childress. POLICE $ FIRE
RETIREMENT SYSTEM PAYMASTER to withdraw his fraudulent claim he continued to
233 threaten incarceration’ body attachment if Counter-plaintil¥ did not pay his extortion
demand through use of the POLICE & FIRE RETIREMENT SYSTEM and CITY OF

  

a4 DETROUTP in direct violation of his oath of office to bring no false claim. (L:xhibit $)
Pay. ee
- t 30. IRS AGENT Lisa Patterson and DIRECTOR David Cetlinski were duly noticed of the
26 |) crimes committed by Cassandra Childress. POLICE & FIRE RETIREMENT SYSTEM
PAYMASTER via certified mail on May 26. 2017 and January 26. 2018 respectively and
77 SB
28 é

 

Page Jot i4

 

 
but

Yer

Nat

6

ond

20)

 

 

 

Case 2:20-mc-50804-LJM ECF No. 10-1, PagelD.182 Filed 10/05/20 Page 8 of 14

aa
—

faa
lo

ad.

tly
i

60.

had a duty to investigate or report those crimes under Fithke 18 USC Sec4 Mis-prison of
Felony. (Exhibit 9}

Said Notice laid out in explicit detail with public record evidence compiled from on or
about May 17. 2017 to January 12. 2018. the crimes committed by Lisa Patterson, IRS
AGENT, Cassandra Childress. POLICE & FIRE RETIREMENT SYSTEM
PAYMASTER, an David Cetlinski. DIRECTOR POLICE & rIRE RETIREMENT
SYSTEM. against Counter-plaintitl.

Clerk signed the certified mai! card addressed to Lisa Patterson on or about or May 28.
2017.

Phe Attachment tor Contempt’ Arrest Warrant for Counter-plaintiff was signed by Clerk
tor Lisa Patterson on or about May 17. 2017. the exact same day POLICE & FIRE
RETIREMENT was noticed,

Counter-plaintiff believes the inference can be made from the evidence of repeated prior
extortion threats by Counter-deftendant Cassandra Childress. that it is not a coincidence that
the Attachment for Contempt was signacd the same day as the Notice by Alfidavit of Felony
Crime was signed for by Clerk on behalf of POLICE & FIRF RETIREMENT.

Counter-plaintiff believes that based on the evidence of prior extortion threats, Counter-
detendant Cassandra Childress was notilied of the criminal charges reported against her,
and filed the body attachment as retaliation against Counter-plaintft for exposing Lisa
Patterson and Cassandra Childress’s lraud.

Cassandra Childress served the arrest warrant’ funds attachment on or about May 26. 2017
at approximately | p.m.

Cassandra Childress were noticed by Counter-piaintif? of the fact that the body attachment
was a mistake, and an unlawful and illegal retaliation against Counter-plaintif?.

Lhe Cassandra Childress were given the original wet ink signature Notice by Affidavit of
Felony Crime to review along with supporting public record fact evidence as proot of

Counter-plaintiff s statements.

Cassandra Childress were noticed to correct their mistake or they would be involved in
false arrest of Counter-plaintiff.

Cassandra Childress appeared to contact whom he said to be his sergeant and was told the
Attachment for Contempt was to be carried out.

Page Sat i4

 

 

 
 

 

 

 

 

Case 2:20-mc-50804-LJM ECF No. 10-1, PagelD.183 Filed 10/05/20 Page 9 of 14

61. Cassandra Childress have sworn an oath of office to uphold Counter-plaintiff s rights under
the MI Constitution and have violated Counter-plaintiff’s rights aller notice and
opportunity on two separate occasions not to do so,

62. Counter-plaintitf believes Cassandra Childress were unwitting accomplices in Defendant's
fraud and attempted extortion of Counter-plaintilf.

| 63. Defendants came into court with unclean hands and brought a fraud upon the court.
and upon Counter-plaintiff with no legal authority to do so, resulting in the illegal
arrest and kidnapping of Counter-plaintiif based upon a void court order.

FIRST CALSE OF ACTION
FRAUD

| Counier-plaintifl incorporates by reference. as though fully set forth herein. Paragraphs |
)) through 63 inclusive. of this complamt.

Defendants owed Counter-plaintiff a legal duty to exercise reasonable care to not bring a false
suit. In the case of Cassandra Childress. POLICE & FIRE RETIREMENT SYSTEM, as an
officer of the court. she had a duty to conlorm to a higher standard of care to bring no false suil.

Litigants are expected to “investigate their claims before fling a complaint so that they have a
basis at the outset to make particularized factual allegations in the complaint.” White v. Panic.
783 A.2d 543, 555-56 (Del. 2001).

Lisa Patterson breached her duty by failing to investigate Defendants claim. filing a false suit.
where multiple named Counter-plaintif!s were non-existent or forfeited entities. and no contract
existed between the named parties.

Counter-plaintiff has lost several productive hours (at least 250 days) defending against the
fraudulent suit brought by Counter-defendants, suffered economic loss, hardship, emotional
distress, and has suffered a sirained relationship with Counter-plaintifl’s spouse as a result of
Counter-defendants fraud.

Defendants made multiple false statements that are public record prima facie evidence of
Defendant's traud against Counter-plaintiff and fraud upon the court.

Defendants false statements are material in that the false statements resulted ina fraudulent
judement being entered against Counter-plaintiff, which resulted in the illegal incarceration of
Counter-plaintiff when Defendants knew their statements were false at the time they were made.

Defendants intended the court. the Cassandra Childress. and Counter-plaintiff to act in reliance
on the false statement.

Counter-plaintiff exposed Defendants” fraud. noticed Defendants on multiple occasions to
withdraw its’their fraudulent claim, yet Defendants continued te pursue their fraud in willful
disregard for Counter-plaintiffs rights and violation of the law.

 

Page Gol 14

 
bd

Law

 

 

 

 

ba bo

ool

in

rr]

 

 

Case 2:20-mc-50804-LJM ECF No. 10-1, PagelD.184 Filed 10/05/20 Page 10 of 14

The City of Detroit and the POLICE & FIRE RETIREMENT SYSTEM did act on those false
statements resulting in the illegal incarceration of Counter-plainull.

Defendants false statements were made in bad faith with reckless disregard for the law, and
Counter-plaintit? suffered damages as a direct result of Defendants’ traud.

SECOND CAUSE OF ACTION
ABUSE OF PROCESS

Counter-plaintiff incorporates by reterence. as though fully set forth herein, Paragraphs 1
through 63 inclusive, of this complaint.

Defendants illegally perverted the legal system against Counter-plaintiff for personal gain.

Defendants had the ulterior motive of extorting money based on a sham comphunt where the
parts named as Counter-defendant (City of Detroit) in Defendants” suit did not exist.

|| Defendants were warned on multiple occasions to withdraw their fraudulent claim,

Defendants failed and retused to withdraw and continued to abuse the legal system for their
| personal gain.

| Cassundra Childress. POLICE & FIRE RETIREMENT SYSTEM PAYMASTER. as an officer
|| of the court. abused her position. perjured his oath to bring no false claim. and violated multiple
|| criminal statutes resulting in the illegal incarecration of Counter-plaintifl,

|| Counter-plaintill suffered loss of income. loss of time away from family. loss of property. loss of
economic loss, defamation of character. false imprisonment, extortion, violation of duc process,
humiliation. and emotional distress duc to his health and his Sick Sister who tried to be a witness
to the Fraud that was being done to the Counter-plaintiff and Counter-plaintiff being illegally
arrested and kidnapped by two sheriff's deputies armed with guns and handcufts.

Due to the discovery of various elements of fraud, fraudulent misrepresentation., and
extortion resulting in the deprivation of our property by Defendants” wrongful actions.
Counter-plainull was injured as a direct and proximate result of Defendants” actions.

There are no issues of material fact in dispute.
Chis matter has been well settled with ample evidence,

Defendants are estopped from uttering any oral or written objection. statement, motion or anv
other writing in this matter duc to their failure’refusal to answer Counter-plaintill’s repeated
demands for proof of claim.

Silence is acquiescence where there is a legal duty to answer. (Lisa Patterson is an officer of the

court with a duty to answer). See: Commalfy vy. General Construction Ca., 269 US. 385. 391.

Notification of legal responsibility is “the first essential of due process of law." Also, Se: on
a =

    

Page [Oat 1-4

 

 
la

haw

ry

 

 

 

 

Case 2:20-mc-50804-LJM ECF No. 10-1, PagelD.185 Filed 10/05/20 Page 11 of 14

» Tevel. 350 F, 2d. 297. “Silence can only be equated with fraud where there is a legal or moral
duty to speak or where an inguiry left unanswered would be intentionally misieading.

Bean v. Stevart Petroleum Co.. 244 MI. 459. 1966 MI. LEXIS 454 (MI.
November 17, 1966, Decided) *.. it would appear that this Court relaxed its view
that mere silence is insufficient to create an estoppel and that other misleading

action coupled with the silence on the part of the party to be estopped is needed in
order to find estoppel in pais...

 

WISER v. LAWLER. No. 174. 189 U.S. 260: 23 5. Ct. 624: 47 1. hd. 802: ye
S. LEXIS 1349 Argued February 25, 26. 1903. April 27. 1903. Decided. *
constitute an estoppel by silence there must be something more than an
opportunity to speak. There must be an obligation. [ his principle applies wnh
peculiar force = where the persons to whom notice should be given are unknown.

The authorities recognize a distinction between mere silence and a deceptive
silence accompanied by an intention to defraud. which amounts to a positive
beguilement,

in all of the cases holding a party to be estopped by his silence. the silence
wperated as a iraud and actually itself misled. In all there is both the specific
oppartunity and apparent duly to speak. And. in all. the party maintaming silence
knows Unt some one else is relving upon that silence. and either acting or about to
act as he would not have done had the truth been told. These elements are essential
to create a duty to speak.”

 

Ganley v.G & W Ltd. Partnership. 44 ML. App. 368. 1980 ML App. LEXIS 211
(MI. Ct. Spec. App.. January 11. 1980, Decided }

“Estoppel is cognizable at common Jaw vither as a defense to a cause of action, or
to avoid a delense. There may be an estoppel to prevent a party from relying upon
a right of property or contract, or of remedy both at law or in equity. Equitable
vstoppel operates as a technical rule of law to prevent a party from asserting his
rights where it would be inequitable and unconscionable to assert those rights. It
is essential for the application of the doctrine of equitable estoppel that the party
claiming the benefit of the estoppel must have been misled to his injury and
changed his positon for the worse. having believed and relied on the
representations of the party sought to be estopped. Mere silence will g generally
not raise an estoppel against a silent party. The doctrine is only applicable when
there is a duty imposed upon the party remaining silent to speak. Whether an
estoppel exists is a question of tact to be determined in each case.”

Per MCR Rule 2-400 “When a motion for judgment is made under anv other circumstances. the

court shall consider all evidence and inferences in the light most favorable to the partv against
whom the motion is made.”

6 || Considering the overwhelming. un-rebutted. public record fact evidence. and that Defendants are

estopped [rom uttering any oral or written response. it is proper for the court, with regard for

Pave [loi [4

 

 

 
baw

had

he

od

9
10

19

0)

Case 2:20-mc-50804-LJM ECF No. 10-1, PagelD.186 Filed 10/05/20 Page 12 of 14

Rule 2-400 to award judgement in favor of Counter-plaintiff sua sponte. with no need for a
hearing on this matter.
WHEREFORE. Counter-plaintit? demands judgment as follows:
FIRST CAUSE OF ACTION

For general damages according to proof of Defendants” fraud:
lor punitive damages:
Ho SECOND CAUSE OF ACTION
For general damages. including treble damages of $80.500.000.00 according to proof of
Defendants abuse of process:
For punitive damages;

ON ALT CAUSES OF ACTION
For the costs of suit incurred herein; and
For such other and further relief as the Court may deem just and proper up to the maximum
amount of $30,000.000.00 allowed by this common law court for the injuries sutlered by
Counter-plaintiff as a direct and proximate result of Defendants unconscionable acts and reckless
disregard for the law.
TRIAL BY JURY WIPFH ARTICLE TH COURT DEMANDED

 
  

  

JiS5216] Carlisle Street -
Detroit. Michigan [48205 |

Non-Domestic without TS

VERIFICATION OF COMPLAINT
STATE OF MICHIGAN
| COUNTY OF WAYNE

BEFORE ME personally appeared [homas-James: Brown-Bey who. being by me first

duly sworn and identified in accordance with Michigan law. deposes and SANS:
1. My name is Thomas-James: Brown-Kev.
2. Thave read and understood the attached foregoing complain filed herein, and each fact

alleged therein 1s true and correct of my own personal knowledge,

Page Ilofi4

 

 

 

 
‘at i

oe

ar]

 

 

—
“gal

 

Case 2:20-mc-50804-LJM ECF No. 10-1, PagelD.187 Filed 10/05/20 Page 13 of 14

FURTHER THE AFFIANT SAYE TH NAUGHT.

 
   
 

Cy hots James: Brown-Bey, ATiant 7S (Oe
All unalienable rights reserved aa |
a |
SWORN TO and subseribed before me : Oo —, NOtarS

Pubhe. this dayot O18.

 

Notary Public
My commission expires:

CERTIFICATE OF SERVICE

| UNDER PENALTY OF PERJURY. [. Thomas—James: Brown-Bey hereby certtly that a copy of
| the foregoing documents listed below have heen filed in the Superior Court for Wayne County

 

Pave l3ot |4

 

Michigan. and mailed via USPS Certified Mail in a sealed envelope on or about this dav of
. 2018 to the following recipients:
1. Counter-complaint for Fraud and Abuse of Process
Cassandra Childress. POLICE § FIRE RETIREMENT SYSTEM PAYMASTER
Stoinisine St SCO LI CORLWARE OH ISTE Soe
Detroit, MI -4S226 Cent Mail? 7014 O310 0000 1190) 3039
Lisa Patterson _
br St Antoine St. ITO PouTiac Rd,
Petron, MI 18226 Cert Mail 2 7014 0510 0000 1190 5046
Dondiac.
AY LY SHERIFF Police ¥ Fire Relicgmenk S
David Cetlinski. StrerH® Dierectes y - Accemen ysters
i| 1747 Woodward Ave.
| Detroit, MI 48226 Cert Mail # 7013 1730 0000 £708 4146 sft

 
| nat

fot Lad

fo SS ao

>i)

 

 

 

Case 2:20-mc-50804-LJM ECF No. 10-1, PagelD.188 Filed 10/05/20 Page 14 of 14

CHPY OF DETROIT

Mike Duggan, MAYOR

Citys of Detroit Risk Management

2 Woodward Ave., Ste. 802 :

Detroit, MI 48226 Cert Mail # 7075 1730 G000 4708 4157

Bill Schutte,

Attomey General

STATE OF MICHIGAN

525 W. OTTAWA ST.

Lansing, MP48909 Cert Mail # 7013 1730 0000 4708 4164

  

Stare of Michigan }
bas. JURAT
Coun of Wayne }
Onthis  dayot 2008 before me, ______. a Notary Public in and forthe above

State and county. personally appeared , Who proved to me on the basis of

satisfactory evidence to be the personts) whe attested and subscribed to the within document, as tue. correct,

complete and not misleading. Wittess my hand andsealthis day of 01S.
Nutar Public Seal

 

 

Page I4ot 14

 

 
